Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Ziadeh appeals the district court’s order denying (1) his motion for reconsideration of a previous order granting the receiver’s application for compensation; and (2) his Fed.R.Civ.P. 60(b)(3) motion for reconsideration of the final restitution order entered in his criminal proceedings. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ziadeh, No. 3:02-cr-00273-HEH-l (E.D.Va. Jan. 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.